Title: From Thomas Jefferson to Martha Jefferson Randolph, 14 January 1793
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson



My Dear Martha
Philadelphia Jan. 14. 1793.

Mr. Randolph’s letter of Dec. 20. from Richmond is the only one come to hand from him or you since your’s from Bizarre of two months ago. Tho’ his letter informed me of the re-establishment of Anne, yet I wish to learn that time confirms our hopes. We were entertained here lately with the ascent of Mr. Blanchard in a baloon. The security of the thing appeared so great that every body is wishing for a baloon to travel in. I wish for one sincerely, as instead of 10. days, I should be within 5 hours of home. Maria will probably give you the baloon  details, as she writes to-day.—Have you recieved the package with the servants clothes? My best attachments to Mr. Randolph. Adieu my dear Your’s affectionately

Th: Jefferson

